PER CURIAM.
The Florida Bar has petitioned this Court requesting approval of a mandatory basic skills course for all new admittees of The Florida Bar. We have jurisdiction. Art. V, § 15, Fla. Const.
The proposed basic skills course is patterned after the present “Bridge-The-Gap” voluntary seminar program which has been sponsored by the Young Lawyers Division of The Florida Bar since 1953. This program covers thirteen separate substantive areas, including ethics, and is taught by experienced attorneys and judges. The course is designed to give recent law graduates the “know-how” otherwise learned through trial and error. Participants receive practical information to help them interview clients, discuss and set fees, arrange for service of process, conduct a civil trial, collect judgments, examine abstracts, handle real estate closings, form business organizations, and countless other matters essential to the practice of law. As a supplement to the lectures, each participant receives a comprehensive reference manual of outlines, checklists, and forms. Presently nine states (New Jersey, New Hampshire, Colorado, Georgia, South Carolina, Montana, Texas, Maine, and Arkansas) have mandatory basic skills courses, and two other states (Rhode Island and Virginia) require completion of a mandatory clerkship program.
Approximately three years ago, the Bar formed a special committee to study this proposal. After extensive publication and discussion within the Bar, the proposed program was approved by a substantial majority of the Board of Governors for presentation to the Court.
We find the program serves a significant public purpose by assuring that newly admitted lawyers have an opportunity to begin their legal career with some practical understanding of the practice of law in Florida. The practical lessons learned in this program could not only save client expense, but also assist a new lawyer in avoiding costly and irreversible errors. We note that an ALI-ABA Study Group found strong support among participants for these types of programs, and concluded that the “value of bridge-the-gap programs is beyond question.” ALI-ABA Report on the Survey of Bridge-The-Gap Programs, Nov. 1984, p. 24. This program is fully consistent with the philosophy of mandatory continuing legal education, which this Court recently adopted for Florida’s practicing bar and judiciary. See The Florida Bar Re: Amendment to Rules Regulating The Florida Bar (Continuing Legal Education), 510 So.2d 583 (Fla.1987); In Re: Amendment to Rules of Judicial Administration — Rule 2.150 (Continuing Legal Education for the Judiciary), 518 So.2d 258 (Fla.1987).
We hereby approve the attached basic skills education requirement rule, to be effective October 1, 1988.
It is so ordered.
OVERTON, EHRLICH, SHAW, GRIMES and KOGAN, JJ., concur.
*635McDONALD, C.J., dissents with an opinion, in which BARKETT, J., concurs.